     Case 2:20-cv-02077-KJD-NJK Document 6 Filed 08/16/21 Page 1 of 3



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     UNIQUI BRADLEY,                                     Case No. 2:20-cv-02077-KJD-NJK

10                                       Plaintiff,                     ORDER
              v.
11
      RAQUEL L MCCARTER, et al.,
12
                                     Defendants.
13

14

15   I.      DISCUSSION

16           On July 22, 2021, this Court entered a screening order permitting an excessive

17   force claim and a retaliation claim to proceed against Defendant Raquel L. McCarter.

18   (ECF No. 3 at 7). The Court stayed the case for 90 days to give Plaintiff and Defendant

19   Dr. Raquel McCarter an opportunity to settle their dispute before the filing fee was paid,

20   an answer was filed, or the discovery process began. (Id. at 7-8). The Court directed the

21   Attorney General’s Office to notify the Court whether it would enter a limited notice of

22   appearance on behalf of Defendant Raquel L. McCarter for the purpose of settlement.

23   (Id. at 8).

24           On August 12, 2021, the Attorney General’s Office informed the Court that it could

25   not make a limited appearance for the purpose of settlement because Defendant Raquel

26   L. McCarter, the only remaining defendant in this action, was no longer employed by the

27   Nevada Department of Corrections and the Office of the Attorney General has not

28   received authorization from her to enter a limited notice of appearance on her behalf.

                                                      1
     Case 2:20-cv-02077-KJD-NJK Document 6 Filed 08/16/21 Page 2 of 3



1
     (ECF No. 5). The Attorney General’s Office stated that it has attempted to contact her
2
     but has not received a response. (Id.)
3
            In light of the Attorney General Office’s notice, the Court now orders the Attorney
4
     General’s Office to provide the Court with a declaration detailing its attempts to contact
5
     Raquel L McCarter and asking her if she would like the Office to represent her in this
6
     matter. That declaration must include an explanation of any letters the Office has sent to
7
     her last known address informing her of the lawsuit and asking her if she wishes to have
8
     the Office represent her.    Within 30 days from the date of this order, the Attorney
9
     General’s Office shall file that declaration as well as an updated notice with the Court
10
     informing the Court whether it will be entering a limited notice of appearance on behalf of
11
     Defendant Raquel L. McCarter for the purpose of settlement.
12
            If the Attorney General’s Office enters a limited notice of appearance on behalf of
13
     Defendant Raquel L. McCarter for the purpose of settlement, the Court shall schedule an
14
     early inmate mediation conference. However, if the Attorney General’s Office notifies the
15
     Court that it will not be entering a limited notice of appearance, the Court will issue an
16
     order that: (1) removes this case from the early inmate mediation program, (2) rules on
17
     the application to proceed in forma pauperis, and (3) begins the service process with the
18
     U.S. Marshal’s Office.
19
     II.    CONCLUSION
20
            For the foregoing reasons, IT IS ORDERED that, within 30 days of this order, the
21
     Attorney General’s Office shall file a declaration detailing its efforts to locate Raquel L.
22
     McCarter, inform her of this lawsuit, and offer to represent her.
23
            IT IS FURTHER ORDERED that, within 30 days from the date of this order, the
24
     Attorney General’s Office shall file an updated notice with the Court informing the Court
25
     about Raquel L. McCarter’s representation status.
26
            IT IS FURTHER ORDERED that, within 30 days from the date of this order, the
27
     Attorney General’s Office shall advise the Court whether it will enter a limited notice of
28
                                                  2
     Case 2:20-cv-02077-KJD-NJK Document 6 Filed 08/16/21 Page 3 of 3



1
     appearance on behalf of Raquel L. McCarter for the purpose of settlement. No defenses
2
     or objections, including lack of service, shall be waived as a result of the filing of the
3
     limited notice of appearance.
4
           IT IS FURTHER ORDERED that, if this case remains in the early inmate mediation
5
     program, the Court extends the 90-day stay and the deadline for the 90-day stay status
6
     report until 5 days after any scheduled mediation.
7

8          DATED this 16th day of August 2021.

9

10                                                   UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
